DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to claims 1-10 in the reply filed on 1/7/2021 is acknowledged.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it includes legal phraseology (i.e. “comprises” and because it uses phrases which can be implied (i.e. “the invention relates to”). Additionally, the first sentence should be amended to either remove the phrase “the invention relates to” or the phrase “is provided” for improved clarity.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 7-8 and 9 are objected to because of the following informalities requiring appropriate correction:
In claim 1 lines 6-7: “the upper side” should be amended to recite “the sterile upper side”.
In claim 7 line 2: “the upper side” should be amended to recite “the sterile upper side”.
In claim 8 lines 1-2: “the anchoring point” should be amended to recite “the at least one anchoring point”.
In claim 9 lines 2-3: the large spacing between “a” and “length” should be removed. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al (US 2014/0343454).
With respect to claim 1, Miller discloses a disposable apparatus for sterile handling of an unsterile reusable apparatus (containment bag or sterile sleeve 170 for a non-sterile powered driver 200 – para [0068,0235]; figs 7A/7B), comprising:
a film (containment bag 170 is made from clear, flexible plastic-like material – para [0235] shown as being configured as a thin sheet of material in i.e. figures 7A/7B which is interpreted as being a “film”) with a sterile upper side and an underside (the containment bag/sleeve is “sterile” – para [0068] and includes an upper side and underside as illustrated in i.e. figures 7A/7B); and
at least one adaptor (coupler 250; figs 7A/7B) with a sterile upper side and an underside (coupler 250 has an upper side and underside as shown in figures 7A and 7B interpreted as corresponding to first end 251 and second end 252; the entire assembly is located on the 
wherein the underside of the adaptor (i.e. second end 252 of coupler 250) forms an irreversible and air-tight connection with the upper side of the film (fluid barrier is formed between containment bag 170 at opening 171 and the second end 252 of coupler 250 – para [0236]; figs 7A/7B) and wherein the underside of the adaptor (second end 252 of coupler 250) has at least one anchoring point for establishing a reversible mechanical connection to the unsterile reusable apparatus (the second end 252 is releasably engaged with end 224 of the powered driver – para [0228;0237]; this connection is interpreted as being a “mechanical” connection because this engagement between end 252 of the coupler 250 and the powered driver is responsible for actuation of the needle set attached to end 251 of coupler 250 by the powered driver; the connection between end 252 and end 224 of the powered driver is interpreted as being an “anchoring” point because it holds the powered driver in place with respect to the coupler 250).
With respect to claim 2, Miller discloses the invention as claimed (see rejection of claim 1) and Miller also discloses that the adaptor (coupler 250) comprises a mounting for at least the sterile application device (the sterile needle set 100b is mounted at the first end 251 of coupler 250 as shown in fig 7B; see also figs 5A and 5B which illustrate in detail that an opening is provided at end 251 of the coupler for mounting of the needle set 100b).
claim 3, Miller discloses the invention as claimed (see rejection of claim 1) and Miller also discloses that the film has a tubular configuration (as shown in figures 7A and 7B the containment bag 170 has a long, rounded and hollow configuration for encircling/enclosing the powered driver 200 – a long, rounded and hollow configuration is interpreted as being “tubular”).
	With respect to claim 4, Miller discloses the invention as claimed (see rejection of claim 1) and Miller also discloses that the film has a surface which is self-adhesive; or is provided with adhesive; or is folded; wherein the surface is disposed near at least one edge of the film (containment bag 170 includes a flap 174 at one edge of the bag which may be folded over opening 172 and sealed with adhesive to the bag 170 – para [0237]; fig 7B).
	With respect to claim 6, Miller discloses the invention as claimed (see rejection of claim 1) and Miller also discloses that the adaptor is connected to the film via a weld joint (welding techniques such as laser welding are used to securely engage the containment bag 170 with second end 252 of coupler 250 – para [0227]).
	With respect to claim 7, Miller discloses the invention as claimed (see rejection of claim 1) and Miller also discloses that the at least one anchoring point of the adaptor protrudes through the film from the upper side of the film to the underside of the film (as shown in figure 7B (in phantom) the element 224 protrudes from the area under/within containment bag 170 at one end of the bag into the second end 252 of coupler 250).
	With respect to claim 8, Miller discloses the invention as claimed (see rejection of claim 1) and Miller also discloses that the anchoring point comprises at least one electrical terminal which enables an electrical communication of the unsterile reusable apparatus with the sterile .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2014/0343454) in view of Orban III (US 2008/0140088).
With respect to claim 5, Miller discloses the invention as claimed (see rejection of claim 1) but does not disclose that the film has at least one marking point which refers to an element of the unsterile reusable apparatus.
Orban, however, teaches a sterile drape with an integrated sterile adaptor (abstract; para [0003]) wherein the drape further comprises blue tape 411 that acts as a physical marker on the drape to designate the sterile and non-sterile ends so that a non-sterile person can know to pull on the non-sterile side when assisting the sterile scrub nurse (para [0089]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added at least one marking point to the film of Miller like the blue tape marker on the drape in Orban in order to act as a physical marker on the film to designate 
With respect to claim 10, Miller discloses the invention as claimed (see rejection of claim 1) but does not disclose that the film comprises polyurethane, polyacrylate, polyvinylchloride, polyethylene, polylactide, cellulose acetate or silicone.
Orban, however, teaches a sterile drape with an integrated sterile adaptor (abstract; para [0003]) wherein the drape is made of polyethylene or polyurethane (para [0093]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the film in Miller from a polyurethane or polyethylene material as taught by Orban since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2014/0343454) in view of Johansson et al (US 2008/0210246).
With respect to claim 9, Miller discloses the invention as claimed (see rejection of claim 1) but does not disclose that the film has a length of 1 cm to 500 cm; width of 1 cm to 500 cm; or thickness of 0.01 to 2 mm.
Johansson, however, teaches a surgical drape comprising a polyurethane film with a thickness of approximately 25 micrometers (para [0045]; 25 micrometers is approximately 0.025mm which is within the claimed range of 0.01-2mm; the use of “or” in the claim has been interpreted as requiring one of the recited length, width or thickness values but not all three – thus the recited length and width values are treated as being optional but not required). It 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/C.A.C/Examiner, Art Unit 3786            

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786